252 F.2d 619
GENERAL TRUCK DRIVERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS, LOCAL 270 OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, AFL-CIO, et al., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 13968.
United States Court of Appeals District of Columbia Circuit.
Argued December 3, 1957.
Decided January 23, 1958.

On Petition to Review and on Petition for Enforcement of an Order of the National Labor Relations Board.
Mr. Herbert S. Thatcher, Washington, D. C., for petitioners.
Mr. Arnold Ordman, Atty., N. L. R. B., of the bar of the Supreme Court of Massachusetts, pro hac vice, by special leave of Court, with whom Messrs. Stephen Leonard, Associate Gen. Counsel, N. L. R. B., and Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., were on the brief, for respondent.
Mr. Owsley Vose, Atty., N. L. R. B., also entered an appearance for respondent.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
The union asks us to set aside an order of the National Labor Relations Board requiring it to cease and desist from certain picketing found to violate § 8(b) (4)(A) and (B) of the National Labor Relations Act, as amended, 61 Stat. 141, 29 U.S.C.A. § 158(b) (4) (A) and (B), and to post the customary notices. The Board asks us to enforce its order.


2
The union does not dispute the factual findings which underlie the Board's order. It contests only the Board's conclusion that the picketing violated the secondary boycott provisions of the Act. On this point we deem ourselves bound by this court's opinion in Truck Drivers and Helpers Local Union 728, etc. v. National Labor Relations Board, 101 U.S.App.D. C. 420, 249 F.2d 512, decided October 28, 1957. We therefore enforce the Board's order.